       Case 3:18-cv-00482-DPJ-FKB Document 19 Filed 05/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

RASHAUD C. HARRELL                                                                    PETITIONER

V.                                                   CIVIL ACTION NO. 3:18-CV-482-DPJ-FKB

WARDEN CHRISTOPHER RIVERS                                                           RESPONDENT

                                              ORDER

       This cause is before the Court on the unopposed Report and Recommendation [18] of

Magistrate Judge F. Keith Ball. Rashaud C. Harrell filed this petition pursuant to 28 U.S.C.

§ 2241 to challenge a finding of guilt in a prison disciplinary proceeding that resulted in the loss

of good-conduct time. Specifically, prison officers at the Federal Correctional Institution in

Terre Haute, Indiana, confiscated a cell phone from Harrell on April 12, 2007.

       Judge Ball carefully detailed the factual history of the incident, the hearing on the

charges, and the procedural requirements under the law. R&R [18] at 1–4. Judge Ball then

considered each of Harrell’s arguments, concluded “that Harrell’s disciplinary proceeding

comported with the requirements of due process and that the decision of the [Disciplinary

Hearing Officer] was supported by some evidence,” and recommended denying relief. Id. at 7;

see id. at 4–7; see also Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 457 (1985)

(holding “due process in this context requires only that there be some evidence to support the

findings made in the disciplinary hearing”). Harrell did not file an objection, and the time to do

so has passed.

       Accordingly, the Court finds the unopposed Report and Recommendation [18] should be

adopted as the opinion of the Court. Habeas relief is denied; this action is dismissed.
      Case 3:18-cv-00482-DPJ-FKB Document 19 Filed 05/29/20 Page 2 of 2




      A separate judgment will be entered in accordance with Federal Rule of Civil Procedure

58.

      SO ORDERED AND ADJUDGED this the 29th day of May, 2020.

                                          s/ Daniel P. Jordan III
                                          CHIEF UNITED STATES DISTRICT JUDGE
